 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 563 
In the House of Representatives, U. S.,

April 27, 2010
 
RESOLUTION 
Congratulating the Onondaga Community College Lazers for winning the National Junior College Athletic Association (NJCAA) Division I Men’s Lacrosse Tournament. 
 
 
Whereas, on May 10, 2009, the Onondaga Community College Lazers defeated Nassau Community College 9–8 in the finals of the National Junior College Athletic Association (NJCAA) Division I Men’s Lacrosse Tournament at Herkimer County Community College; 
Whereas the Lazers now holds 3 men’s lacrosse national titles; 
Whereas Head Coach Chuck Wilbur was the NJCAA Men's Lacrosse Coach of the Year; 
Whereas the Lazers completed an undefeated season; 
Whereas the Lazers’ players, coaches, and staff are excellent representatives of Onondaga Community College; 
Whereas Jerome Thompson and Jon Fiorillo were named the Offensive and Defensive Players of the Year respectively by the NJCAA Men's Lacrosse Coaches Association; and 
Whereas the residents of Onondaga County and fans are to be congratulated for their support, dedication, and pride in the team: Now, therefore, be it  
 
That the House of Representatives congratulates the Onondaga Community College Lazers for winning the National Junior College Athletic Association (NJCAA) Division I Men’s Lacrosse Tournament. 
 
Lorraine C. Miller,Clerk.
